Citation Nr: 0529208	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-20 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 2001, 
for the assignment of a total disability evaluation based on 
individual employability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2002, a statement of the 
case was issued in November 2002, and a substantive appeal 
was received in December 2002.


FINDINGS OF FACT

1.  Effective December 15, 1999, the veteran's right ankle 
disability was rated 10 percent disabling, patellofemoral 
syndrome with internal derangement of left knee post-
operative disability was rated 10 percent disabling, and 
patellofemoral syndrome right knee was rated noncompensably 
disabling.

2.  On September 19, 2001, the veteran filed a claim of 
service connection for pseudofolliculitis barbae, bilateral 
foot disability and bilateral frozen feet and hands.

3.  The veteran's claim for increased compensation based on 
individual unemployability was received on December 31, 2001.

4.  By rating decision in June 2002, service connection was 
established for the following additional disabilities, 
effective September 19, 2001: cold injury of left lower 
extremity rated 20 percent disabling; cold injury of right 
lower extremity rated 20 percent disabling; cold injury of 
left upper extremity rated 10 percent disabling; cold injury 
of right upper extremity rated 10 percent disabling; 
pseudofolliculitis barbae rated 10 percent disabling; and 
bilateral plantar fascitis rated noncompensably disabling; 
these disabilities together with the previously service-
connected disabilities resulted in a combined service-
connected disability rating of 70 percent, effective 
September 19, 2001.

5.  The RO subsequently determined that the veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities, effective 
September 19, 2001.  

6.  It was not factually ascertainable during the one year 
period prior to the veteran's TDIU claim that the 
disabilities for which service connection had been 
established effective September 19, 2001, had increased in 
severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 19, 
2001, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issues of entitlement 
to service connection pseudofolliculitis, plantar fascitis, 
bilateral frozen feet and hands, in a letter dated in April 
2002.  A June 2002 rating decision granted service connection 
for these disabilities, and as a result a September 2002 
rating decision granted a TDIU.  The veteran perfected an 
appeal as to the effective date assigned to TDIU.  Perhaps it 
can be argued that the issue in this case (entitlement to an 
earlier effective date) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
April 2002) and that another VCAA notice was therefore not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  At any rate, 
in October 2003, the RO issued a VCAA letter specifically 
pertaining to the claim for an earlier effective date.  There 
was therefore no prejudice to the veteran. 

VA has fulfilled its duty to notify the veteran in this case.  
In the October 2003 letter, the RO informed the veteran of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim for an earlier effective date, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claims which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria & Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris, 12 Vet. at 420.  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Effective December 15, 1999, the veteran's service-connected 
disabilities were residuals of a right ankle injury rated 10 
percent disabling, patellofemoral syndrome left knee rated 10 
percent disabling, and patellofemoral syndrome right knee 
rated noncompensably disabling.

On September 19, 2001, the veteran filed claims of service 
connection for psuedofolliculitis barbae, bilateral plantar 
fascitis, and residuals of bilateral frozen feet and hands.  
On December 31, 2001, the veteran filed a VA Form 21-8940, 
Application for Increased Compensation based on 
Unemployability.  The veteran reported that he was last 
employed as a bus driver with Brazos Transit Systems which 
ended on January 4, 2000.  The Board notes for the record 
that although this VA Form 21-8940 was purportedly dated and 
signed by the veteran on December 11, it was not date-stamped 
as received by the RO until December 31, 2001.

In April 2002, VA received a VA Form 21-4192 from Brazos 
Transit Systems which stated that the veteran had last worked 
on December 30, 1999, and cited "job abandonment" as the 
reason for his termination.

In a June 2002 rating decision, the RO granted service 
connection for cold injury of left lower extremity rated 20 
percent disabling; cold injury of right lower extremity rated 
20 percent disabling; cold injury of left upper extremity 
rated 10 percent disabling; cold injury of right upper 
extremity rated 10 percent disabling; pseudofolliculitis 
barbae rated 10 percent disabling; and bilateral plantar 
fascitis.  These disabilities were granted effective 
September 19, 2001, the date of the veteran's claim based on 
these disabilities.

On July 29, 2002, the veteran submitted another VA Form 21-
8940 in which he reported his last day of employment was on 
January 4, 2000, however, stated  that he had been employed 
with Brazos Transit Systems until January 4, 2002.

In a September 2002 rating decision, the RO granted 
entitlement to a TDIU on the basis that the veteran's 
service-connected disabilities met the schedular criteria for 
compensation.  The RO assigned an effective date of January 
5, 2002, based on the previous application which reflected 
that the veteran had last worked on January 4, 2002.

In November 2002, the veteran submitted a notice of 
disagreement with the effective date assigned to TDIU.  The 
veteran noted that he had erred in stating his last day of 
employment as January 4, 2002, and it should have read 
January 4, 2000.  Subsequently, in a November 2002 rating 
decision, the RO granted an earlier effective date of 
September 19, 2001.

In May 2003, the veteran testified at a hearing before the 
RO, with regard to his claim for an earlier effective date.  
The veteran testified that he stopped working in December 
1999 due to a back disability.  At the hearing, the veteran 
also filed a claim to reopen entitlement to service 
connection for a low back disability and left ankle 
disability, and an increased disability rating for a right 
knee disability.  In a September 2003 rating decision, the RO 
granted service connection for residuals of a left ankle 
sprain assigning a 10 percent disability rating effective May 
12, 2003, assigned a 10 percent disability rating to the 
veteran's right knee disability effective May 12, 2003, and 
denied entitlement to service connection for spinal stenosis 
with herniated disc, L4-L5.

From a review of the record, the veteran is claiming 
entitlement to an earlier effective date for the award of a 
TDIU, based on the contention that the effective date should 
reflect the date that he became unemployed.  Specifically, 
the veteran claims that the date should be December 11, 1999, 
the date he signed his VA Form 21-8940 or January 5, 2000, 
the first date of unemployment.  For clarification purposes, 
the veteran's VA Form 21-8940 was received by VA on December 
31, 1999, and his former employer stated that his last day of 
employment was on December 30, 1999.  

The veteran was granted entitlement to a TDIU on the basis 
that effective September 19, 2001, he was deemed unable to 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  Specifically, effective 
September 19, 2001, service connection was established for 
additional disabilities and it was determined that he was 
unable to engage in substantially gainful employment as a 
result of his previously service-connected disabilities and 
his newly service-connected disabilities as of that date.  
However, the disabilities which were service-connected prior 
to that date did not by themselves meet the criteria for a 
grant of TDIU; that is, the veteran was not unable to obtain 
and retain substantially gainful employment due to those 
disabilities which were service-connected prior to September 
19, 2001.  Although the veteran may very well have been 
unemployable prior to September 19, 2001, the disabiities 
service-connected at that time did not render him 
unemployable.  

There is clearly nothing of record suggesting that it was 
factually ascertainable that the disabilities for which 
service connection had been established effective prior to 
September 19, 2001, increased in severity within the one year 
period prior to the TDIU claim so as to warrant an even 
earlier effective date.  In fact, it would appear that the 
veteran's own testimony in May 2003 was that he stopped 
working in December 1999 due to his back disability.  
Additionally, the Board notes that in October 2001 the 
veteran's private physician stated that as of December 1999, 
the veteran would be unable to work due to the need to 
undergo surgical reexploration of excision of herniated 
nucleus purposes at L4-5.  Although the objective medical 
evidence supports a finding that he was unable to work as of 
December 1999, the disabilities which were service-connected 
at that time did not by themselves preclude substantially 
gainful employment.  Accordingly, an effective date prior to 
September 19, 2001, for a TDIU is clearly not warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


